El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los acusados Juan J. Gerardino y Sixto Luccioni fueron convictos de un delito de conspiración por la Corte Municipal de Ponce y apelada la sentencia la corte inferior, en un juicio de novo, les declaró culpables, imponiendo al pri-mero seis meses de cárcel y $500 de multa, y al segundo en el último concepto la súma de $100.
Los acusados ban establecido esta segunda apelación y ■señalan en su alegato la comisión de 21 errores, que anali-zaremos en el curso de esta opinión.
Se quejan los acusados de que el gobierno estuviese representado en el juicio por los fiscales Romany y Samalea, el primero Fiscal de Distrito de Mayagüez y el segundo fiscal especial, y no por el Fiscal del Distrito de Ponce, Agustín E. Font, sin probarse ningún motivo que impidiera a este último actuar como tal fiscal en la causa. Esta cuestión fué resuelta recientemente de manera adversa a los acusados en el caso de El Pueblo v. Pabón, 36 D.P.R. 97, en el que esta corte dijo lo siguiente:
“El acusado en el acto de darle lectura a la acusación, hizo la *188alegación de inocencia, sin haber levantado la cuestión que se sus-cita por este error. Dejó para plantearla en el acto del juicio cuando ya era tarde para hacerlo. En el caso de El Pueblo v. Aponte, 9 D.P.R. 386, no sólo resuelve e'1 punto técnicamente sino que entra en los méritos diciendo:
!í ‘Es evidente que el Attorney General, no solamente tiene las mismas facultades que el fiscal ele cualquier distrito, sino que puede encomendarlas a cualquier agente especial, porque solamente es el que puede juzgar con respecto a la necesidad que exija el nombra-miento de dicho abogado especial.
*******
“ ‘Por lo tanto, el Attorney General necesariamente debe tener la facultad de ser representado por otras personas a menos que haya algún precepto absoluto de ley que lo prohiba, el cual no hemos po-dido encontrar.’
“Véanse además los casos de El Pueblo v. Rivera, 9 D.P.R. 505; El Pueblo v. Meléndez, 9 D.P.R. 550; y El Pueblo v. París, 25 D.P.R. 111.”
Los acusados solicitaron el sobreseimiento de la acusación porque habían transcurrido 321 días desde el 12 de marzo de 1924, en que se radicó el récord de la apelación de la corte de distrito, basta el 26 de febrero de 1925, fecha en que fué celebrado el juicio.
El fiscal se opuso y presentó prueba tendente a demos-trar que existió una justa causa que justificaba la razón de no haberse celebrado el juicio a pesar del tiempo transcu-rrido. La prueba consistió en la declaración de Emeterio Grotay, Secretario de la Corte de Distrito de Ponce. Este declara que el caso había sido señalado para el 15 de octu-bre de 1924 pero que fué suspendido a petición de los acu-sados. En cuanto a las mociones presentadas con ese ob-jeto, el testigo, en parte, dice:
P. — ¿Y cuántos acusados hay? R. — Dos. P. — ¿Qué es eso? R. ■ — -Esta es otra moción presentada originalmente en esta Corte por el abogado Tous Soto. P.- — ¿Firma a nombre de quién? R. — Abogado de los acusados. P. — ¿Y qué hace el señor Tous 'Soto como abogado de los acusados? R. — En esta moción suplica a la Corte la transfe-rencia de la vista del caso para otra fecha de la que fué señalado. *189P. — ¿Y a qué se comprometió el señor Tous Soto en esa carta (sic) a nombre y en representación de los acusados? Defensor: Me opongo, porque eso lo dice la misma moción. Juez: Puede contes-tar. R. — Los acusados renuncian cualquier derecho a su favor. P. —¿Qué otro derecho renuncian ahí? R. — En esta moción no se hace más renuncia. P. — ¿Qué otra moción hay en el caso? R.— Hay otra moción radicada originalmente en esta Corte por el abo-gado José Rosario Gelpí a nombre de la parte denunciada, pidiendo la suspensión del caso, de la vista que fué señalada en el término anterior, término de octubre y noviembre hasta un nuevo término. P. — ¿Compareció a nombre de quién? R. — Compareció el"abogado José, Rosario Gelpí a nombre de la parte denunciada. P. — ¿Y a qué se comprometió? R. — Renunció a un juicio rápido y a todos los derechos que pue,dan favorecerle, para que se suspenda la vista de este caso.”
El secretario refiere también el trabajo constante en asuntos criminales y civiles en que estuvo ocupada la corte en los términos que siguieron a la fecha en que se accedió por la corte a la suspensión del juicio.
Debido, sin duda, al trabajo que pesaba sobre la corte y a que esto pudiera ser un motivo para que la corte ne-gara la suspensión, los acusados no se limitaron a pedir simplemente la. posposición del juicio sino que ofrecieron renunciar “a un juicio rápido y a todos los derechos que pudieran favorecerle ...” para así obtener la suspensión. Esto no podía interpretarse en el sentido de que se le pu-diera tener a los acusados indefinidamente sin celebrarse el juicio. Véase El Pueblo v. Cepeda, 31 D.P.R. 498, pero la renuncia de los acusados se refería por lo menos a los subsiguientes 120 días después de la primera suspensión y durante ese término ellos quedaron sujetos a que su caso pudiera celebrarse dentro de las circunstancias que le fuera permitido a la corte, ya que si en general hemos sostenido que el mucho trabajo de una corte no es por sí solo suficiente motivo para sobreponerlo al derecho del acusado, en este caso es de importancia en relación con la renuncia de los acusados y la razón que tuvo la corte para posponer el jui-cio. Tomando en conjunto todas las circunstancias concu-*190rrentes, hay que concluir qne la corte inferior estuvo justi-ficada al negar el sobreseimiento del caso.
El acusado Luccioni alega por su parte que la moción de suspensión del juicio no se hizo a petición suya ni auto-rizó a nadie para que se pidiera a su nombre. No obstante esta contención, aparece del récord que la moción solicitando la posposición del juicio fue presentada por el abogado José Tous Soto en plural, a nombre de los acusados, y si el acu-sado Luccioni no dió tal autorización y se creyó perjudicado por tal actuación, fué en aquella oportunidad que debió pro-testar y no levantar en apelación la cuestión por primera vez.
 Se sostiene que la corte erró al declarar sin lugar una moción (bill of particulars) por la que se pedía que se especificaran los actos realizados por cada uno de los denunciados a fin de tener conocimiento de los hechos de que deban responder ante la .corte y defenderse en el juicio.
La acusación, en lo pertinente, dice:
“Los citados Juan J. Gerardino y Sixto Luccioni, . . . ilegal, vo-luntaria, maliciosa y fraudulentamente, .obrando juntos y de común acuerdo, conspiraron y se pusieron de acuerdo para engañar y de-fraudar a la Compañía de Seguros de Vida ‘The Manufacturers’ Life Insurance Company,’ corporación extranjera autorizada para hacer negocios en Puerto Rico, y con tal objeto, los citados Juan J. Gerardino y Sixto Luccioni, aseguraron a un tal Julio F. Rivera por la suma de Quince Mil Dólares en la citada corporación ‘The Manufacturers’ Life Insurance Company,’ haciendo saber a dicha compañía que el nominado Julio F. Rivera se encontraba en buen estado de salud y era un riesgo de'primera clase, a sabiendas dichos acusados de que el citado Rivera, a la fecha de ser asegurado, o sea allá por el mes de Mayo de 1923, se encontraba sufriendo de tuberculosis, pulmonar, y bajo tal engaño voluntario y maliciosamente rea-lizado, indujeron a la citada compañía a asegurar al referido Ge-rardino (sic) por la suma de quince mil dólares, para lo cual dicha compañía expidió una póliza a nombre de Julio F. Rivera, sin que el fraude se consumiera (sic) por haber sido cancelada la póliza allá por el mes de Noviembre de 1923, . . .’’
La acusación contiene todos los elementos que constitu-*191yen el delito de conspiración. Dos personas qne obrando juntas y de común acnerdo conspiran con el propósito de engañar y defraudar a la compañía de seguros “The Manufacturers’ Life Insurance Company” mediante los actos ile-gales que se relatan en la misma. Tales actos que se im-putan realizados por los acusados se alegan específicamente y ellos dan suficiente conocimiento a diclios acusados para saber su naturaleza y defenderse de los mismos. En la de-nuncia no se tenían que detallar aquellos actos minuciosa-mente. En una acusación por conspiración con el fin de defraudar, el propósito de los acusados puede ser alegado en términos generales sin descender a tales particularidades como se requiere el imputar una acusación por fraude. 5 R.C.L. 1083. Es necesario, sin embargo, que la acusación muestre claramente que el propósito de la conspiración era realizar un plan que de hecho es fraudulento (5 R.C.L. 1083) y esto aparece distintamente en la denuncia del pre-sente caso.
Además, la moción solicitando un bill of particulars se dirige a la discreción de la corte, y nada indica un abuso de discreción por parte de la corte al denegar dicha moción.
En el curso de la declaración del testigo Eliseo Font y C-uillot se le mostró una solicitud del asegurado Julio F. Rivera para obtener de la compañía aseguradora una pó-liza de vida por $15,000. Se le interrogó por - el fiscal de si el seguro que se solicitaba era de primera clase y se tra-taba de una póliza ordinaria de vida. Los apelantes obje-taron aduciendo el fundamento de que la mejor prueba era el documento mismo. El propósito del fiscal, sin embargo, fue establecer la identidad del documento, toda vez que el declarante era el agente general de la compañía aseguradora en Puerto Rico y a él se referían todas las solicitudes que se hacían en relación con los seguros y negocios de la compa-ñía en Puerto Rico. El interrogatorio se hizo extensivo a la prima que se pagó por la póliza y entonces trató de expli-car que la nota de descargo que contenía la póliza signifi-*192caba que la prima fue devuelta a los beneficiarios Juan J„. Gerardino y Sixto Luccioni porque el asegurado estaba en mal estado de salud a la fecba de solicitar el seguro. La, objeción de los apelantes era que el testigo estaba interpre-tando el alcance de los documentos, lo que era de la compe-tencia de la corte. En rigor de verdad, el testigo no hizo-sino exponer a la corte la intervención que tuvo en la nota de descargo, la que fue firmada a su presencia por ambos-acusados. Además, los documentos fueron presentados en evidencia y la corte tuvo oportunidad de apreciar su alcance-por ellos mismos y no por las manifestaciones del testigo.
Otro incidente de que se quejan los apelantes es que al testigo se le permitió declarar sobre la firma de Julio F„ Rivera que aparece en la referida solicitud, sin haberle-visto firmar ni estar familiarizado con la misma. Sin embargo, el testigo declaró que no estaba familiarizado con la firma de Rivera en la época de la confección de la solicitud pero que luego recibió de él varias firmas. Además, la so-licitud aparecía firmada por los acusados como beneficiarios de la póliza y ellos en tal carácter fueron los que suscribie-ron la cancelación de la misma, la que había sido expedida en virtud de la referida solicitud. De suerte que no hubo-el- error alegado.
Al testigo también se le preguntaron los requisitos que eran necesarios llenar para obtener un seguro de primera clase. Esto fué motivo de objeción porque no se había establecido previamente la capacidad pericial del testigo. El testigo contestó que todo asegurado para obtener un seguro de vida de primera clase tenía que estar en perfecto estado de salud, no tener historia clínica, es decir, no haber padecido de ninguna enfermedad. Era bien obvio, sin embargo, que el testigo pudiera contestar sin la previa preparación exigida en cuanto a su capacidad pericial sobre la materia, pues aparte de su condición de médico él era el gerente general de la compañía en la isla y como tal estaba familiarizado con las condiciones que se requerían por las *193compañías de seguros para poder explicar lo que se enten-día .por un seguro de primera clase.
Durante la declaración del testigo William E. Young se suscitaron ciertos incidentes que se imputan como otros tantos errores cometidos por la corte.
Se sostiene como error que se permitiera declarar me-diante intérprete al testigo, conociendo el idioma españoL El testigo empezó declarando que hablaba el español, pero-“poquito.” El juez entonces permitió de plano que el exa-men del testigo se hiciera por medio de un intérprete. Se-guramente la corte estuvo en condiciones por las primeras manifestaciones del testigo en castellano, por el grado de conocimiento que a la vista poseía de tal idioma, que él no podía ser sometido a un extenso .y laborioso interrogatorio en español y ella pudo apreciar mejor ese extremo. La cuestión, como es natural, entraba de lleno en la sana dis-creción de la corte, y a menos que se demostrara un abuso de tal facultad, lo que no se ha demostrado, se debe soste-ner su acción en ese punto.
“De acuerdo con el código, cuando un testigo no entiende ni ha-bla el idioma inglés, debe tomársele juramento a un intérprete para que le interprete. El si es apropiado o no llamar un intérprete, es una cuestión discrecional de la corte sentenciadora, al igual que lo es la capacidad de la persona que se va a utilizar para servir de intérprete; y no se intervendrá en apelación en la actuación de la corte a menos que los autos demuestren un abuso de discreción.” 8 Cal. Jur. 225.
Se suscitó otra objeción al interrogar el -fiscal al testigo acerca del interés que podían tener en la póliza los beneficiarios Juan J. Gerardino y Sixto Luccioni. La objeción descansaba en que el punto era para ser determinado por la corte y no por el testigo. Parece que los apelantes pasan por alto la naturaleza del cargo que se les imputa en la denuncia, estableciendo un caso de conspiración o confabulación entre los acusados con el fin de defraudar a la compañía aseguradora mediante falsas representaciones. La *194pregunta tendía a establecer nn becbo de inequívoca signi-ficación e importancia en el caso y era lógico que siendo el testigo el gerente del departamento latino-americano de Tbe Manufacturers’ Life Insurance Co., con jurisdicción en Puerto Rico, y habiendo intervenido personalmente en rela-ción con la póliza expedida a nombre de Julio P. Rivera, pudiera declarar sobre un extremo que era de su conoci-miento personal. El testigo en sus manifestaciones babla de varias entrevistas que tuvo con el acusado Juan J. Ge-rardino, ya fallecida la persona asegurada. En una de estas entrevistas Gerardino mostró al testigo un cheque por $3,000 que había librado pocos días después de la expe-dición de la póliza al asegurado Julio F. Rivera, endosado por éste y cobrado el mismo día. Con ello trataba de de-mostrar el interés asegurable que tenía en la póliza como garantía colateral de dicho préstamo. El testigo refiere que manifestó que la operación no le daba tal interés porque el asegurado no estaba en buen estado de salud en el mo-mento en que se hizo el seguro y esto dice que fué admitido por el acusado. Este es el hecho de suyo decisivo que ex-ponía a la consideración de la corte. La supuesta enferme-dad del asegurado era el tinte cárdeno que teñía la inten-ción siniestra y fraudulenta de los acusados en su conjura o confabulación para defraudar a la compañía aseguradora. Y no es prueba de referencia como otro motivo que alegan para sostener su objeción. Se trata de la excepción al hearsay rule de que hablan los artículos 19 y 35, No. 3, de la Ley de Evidencia. El interrogatorio fué pertinente y la actuación de la corte fué correcta al desestimar las obje-ciones de los apelantes.
Hubo oposición a que el testigo Young permaneciera en la sala de la corte y se utilizara de nuevo como testigo. A moción del fiscal la corte acordó que el testigo estuviera al lado del fiscal porque podía ilustrarle en un momento dado durante el juicio. Estaba en la discreción de la corte acceder de conformidad a la moción del fiscal.
*195“Una corte al excluir testigos tiene discreción especialmente para •que la orden se refiera a uno o más testigos, o para negarse a ha-cerlo así. Por ejemplo, la corte puede hacer excepción de cualquier persona que pueda ayudar al fiscal en la dirección de la prueba. La corte también puede excluir al alguacil del condado o a un jefe de policía cuando éstos son testigos.” 8 Cal. Jur. 225.
Al testigo Young también se le interrogó por el fiscal si había recibido alguna otra solicitud de seguro sobre la vida de Julio F. Rivera. El testigo contestó que recibió otra posterior a la del presente caso por $18,000, siendo el beneficiario un hermano del asegurado. La póliza ordinaria de vida se expidió y luego se canceló firmando la nota ■de descargo Rafael Rivera. Aparecía además que la prima •de esta póliza fué satisfecha por el acusado Juan J. Gerardino. Asimismo fué- preguntado acerca de la expedición de otras pólizas en las que Juan J. Gerardino tuvo cierta intervención en la expedición de las mismas. Los apelantes hicieron objeción alegando que las otras pólizas no tenían conexión alguna con los acusados.
Corpus Juris, tomo 12, pág. 637, tratando de la materia ■dice lo siguiente:
Cuando la culpabilidad de un individuo depende de la intención, fin o designio con que realizó el acto, o de su intención criminal, pueden examinarse hechos colaterales en que él tomó parte- principal para determinar tal intención, designio o fin. Basta con que tales hechos colaterales tengan alguna relación el uno con el otro como parte de un mismo plan o que hayan sido inducidos por el mismo motivo, y no importa que ellos demuestren la comisión de otros delitos. La prueba en un caso de conspiración es quizá más amplia que en ningún otro caso. Tomados por sí solos los hechos ■en un caso de conspiración, son muy raras veces de naturaleza ine-quívocamente criminal, y pueden ser únicamente apreciados cuando se relacionan con todas las circunstancias que rodean el caso.”
En la nota de los casos se cita jurisprudencia que pa-rece de aplicación bajo las circunstancias concurrentes en este caso y que en lo pertinente dice así:
“(a) En una acusación criminal por el delito de conspiración *196eon el propósito de defraudar a los Estados Unidos de terrenos, es admisible prueba tendente a demostrar actos de falsificación en las solicitudes para el terreno, aunque no se esté tratando de castigar al acusado por el delito de falsificación, cuando tales actos están tan íntimamente relacionados con las otras actuaciones del acusado que tienden a demostrar un plan común con el fin de defraudar. Hyde v. U. S., 35 App. (D.C.) 451 (certiorari declarado con lugar, 218 U. S. 681 mem. 31 S Ct 228 mem. 54 L. ed. 1207 mem.).
“Con el objeto de probar una conspiración para cometer deter-minado fraude puede demostrarse que los mismos conspiradores co-metieron frades similares contra terceros más o menos en la misma época o al ejecutar el mismo plan. Luckey v. Roberts, 25 Conn. 486; Gardner v. Preston, 2 Day (Conn.) 205, 2 Am. D. 91; Card v. State, 109 Ind. 415, 9 N. E. 591; State v. Soper, 118 Iowa 1, 91 NW 774; State v. McIntosh, 109 Iowa 209, 80 NW 349; Com. v. Eastman, 1 Cush. (Mass.) 189, 48 Am. D. 596; Peo. v. Peckens, 153 N. Y. 576, 47 N E 883; Brackett v. Griswold, 14 N Y St 449 (revocado por otros fundamentos 112 N. Y. 454, 20 NE 376); Peo. v. Bleeker, 2 Wheel. Cr. (N. Y.) 256; In re Hitchcock, 6 City Hall-Rec (N. Y.) 43; Com. v. Pugliese, 44 Pa. Super. 361; Com. v. Spencer, 6 Pa. Super. 256; Rex v. Roberts, 1 Campb. 399. Cuando se imputa el delito de conspiración por defraudar a un con-dado sometiéndole cuentas falsas, se resolvió que era admisible in-troducir otras cuentas falsas presentadas al llevar a cabo otras cons-piraciones, cuando éstas trataban de probar el delito de conspira-ción imputado. McDonald v. Peo. 126 Ill. 150, 18 N E 817, 9 Am S R 547.”
Los testigos Nereo Pierazzi y Josefina Pierazzi, padre e bija, respectivamente, declararon acerca del aspecto de enfermo qne presentaba Julio F. Rivera, diciendo que era el tipo de un hombre tuberculoso. Rivera era inquilino de Nereo Pierazzi y vivía cerca de este último. Josefina le visitaba y pudo observar los signos físicos progresivos que ciertamente denunciaban la enfermedad que padecía Rivera. Ella habla de su aspecto pálido y delgado y de sus encogidos hombres. Nereo Pierazzi vio pocas veces a Rivera, pero fueron bastantes para que quedara impreso en su mente el aspecto de enfermo de Rivera. El declaró que había visto morir a un socio, a un sobrino y dos inquilinos *197de la misma enfermedad. El llegó a alarmarse y pidió a los fiadores que Rivera desalojara la casa por la clase de enfermedad que padecía y que perjudicaba a su casa por el miedo que se tenía a los tuberculosos. La contención de los apelantes oponiéndose a este interrogatorio se basaba en que era necesario demostrar la capacidad pericial de los testigos para bacer tales manifestaciones.
Desde Hipócrates, ya la tuberculosis pulmonar se estu-diaba y se describía en sus obras. Su generalización en la humanidad ha sido tal, por la falta de remedios específicos, que los signos físicos de la enfermedad son familiares a personas profanas. De esto no vamos a decir que los co-nocimientos basados en la experiencia sean un dictamen pericial para el juez sentenciador, pero son datos o circuns-tancias que eran para ser apreciados por la corte en rela-ción con los demás elementos de prueba-
Se imputa a la corte inferior que erró al apreciar la prueba.
La prueba de cargo tendió a establecer que Julio F. Rivera hizo una solicitud en mayo 2, 1923, a “The Manufacturers’ Life Insurance Company,” solicitando un seguro, de vida por $15,000 sobre una póliza ordinaria de vida. En la solicitud se hacía constar, entre otras condiciones, las siguientes: “Por la presente declaro y convengo, que me hallo actual y generalmente gozando de perfecta salud,-” Del documento aparecían ser beneficiarios Juan J. G-erar-dino por $9,000 y Sixto Luccioni por $6,000, quienes la fir-maron anteponiendo a sus firmas estas palabras: “Con-firmo las respuestas, declaraciones, y convenios que antece-den.” Se cursó la petición y la compañía aseguradora ex-pidió en mayo 18, 1923, la póliza No. 286206, pagándose la prima de $475.50 anual en un cheque por Juan J. Gerardino.
La póliza, sin embargo, fuá cancelada en noviembre 12, 1923, fecha en que ya había fallecido el asegurado, me-diante una nota de descargo que aparece al dorso de la misma y la cual dice así:
*198“Ponce, P. B., Noviembre 12tli de 1923. — Por la presente, Ios-abajo firmados, relevamos de toda responsabilidad a Tbe Manufacturers’ Life Insurance Company, sobre la Póliza No. 286206 la que entregamos cancelada en este acto, expedida por dicba Compañía el día 18 de Mayo de 1923, sobre la vida de Julio F. Rivera, fene- • cido, en consideración a la devolución por dicha Compañía de la suma de cuatrocientos setenticinco 50/100 dollars ($475.50) que re-presenta el importe del premio pagado a la susodicha Compañía sobre la mencionada “póliza. Hacemos esta transacción por la ra-zón de que el citado Julio F. Rivera, no estaba en buen estado de salud cuando llevó a cabo de solicitud para el seguro en dicha Com-pañía, y que dicha Compañía estaría justificada al rehusar el pago-del importe de la mencionada póliza de seguro.
“Yo recibo tres quintas partes del premio ascendentes a $285.30. (fdo.) J. J. Gerardino,
Beneficiario.
(fdo.) Elíseo Font, Jr.,
Testigo.
“Yo recibo dos quintas partes del premio ascendentes a $190.20. (fdo.) Sixto Lúccioni,
Beneficiario.
(fdo.) Elíseo Font, Jr.,
Testigo. ’ ’
Además de este descargo en que se admite por los acu-sados la falsedad de sus afirmaciones del escrito solicitando' el seguro en cuanto a que el asegurado gozaba de perfecta salud al tiempo de solicitarlo, el acusado Juan J. Gerardino admitió en sus diferentes conversaciones con el gerente de la compañía, William E. Young, que era cierto que Julio' F. Rivera estaba enfermo en mayo 2, 1923, y que padecía de tuberculosis pulmonar. Refiriéndose el testigo a otras pólizas que entraban en el plan general de confabulación y fraude a la compañía aseguradora, el testigo, mostrándole el fiscal otra póliza sobre la vida de Rivera por $18,000,, dice:
“R. — El documento es una declaración de beneficiarios en una-póliza de seguro, la póliza número 289935, sobre la vida de Julio F. *199Rivera. P. — ¿Quién es el beneficiario en ese documento? R. — El hermano Rafael • Rivera, de Ponce, Puerto Rico. . . . R. — El her-mano de la persona que firmó el documento. Fiscal: P. — En las conversaciones que usted tuvo con Gerardino, ¿qué le dijo el acusado Gerardino en relación con esta póliza de diez y ocho mil dólares? R. — Él incluyó esta póliza en las otras que él había ilegalmente ob-tenido sobre la vida de ciertos individuos. P. — ¿Y qué dijo él con referencia a ésta? R. — Que él obtendría que se liberara la póliza por la persona competente para dar la liberación . . . P. — ¿Qué otras pólizas admitió el acusado Gerardino que él tenía interés en ellas y en las cuales él dijo que los asegurados estaban tuberculosos en la fecha en que se espidieron esas pólizas? . . . P. — Y en las cuales él estuviera interesado. R. — Hubo dos pólizas sobre la vida de un individuo llamado Arcadio Robles. . . R. — Según yo mejor recuerdo, una era por 17,500 dólares y la otra por mil dólares. . . R. — El señor Gerardino me dijo directamente que con relación a la póliza de 17,500 dólares sobre la vida de Arcadio Robles, él y otros individuos recibirían el beneficio completo de la póliza en caso de la muerte de Arcadio Robles. Fiscal: P. — ¿Quién dijo eso? ¿quién recibiría el beneficio? R. — Que él, Juan J. Gerardino y otros indi-viduos, Enrique Valedón Maldonado, recibirían el beneficio completo de esa póliza en caso de muerte de Arcadio Robles. Había dos pó-lizas sobre la vida de Armando Minucci por un total de cuarenta mil dólares y otra de quince mil dólares. En este caso el señor Ge-rardino me dijo directamente que él y el hermano de Armando Mi-nucci habían mancomunadamente procurado cuarenta mil pesos en seguros en la Sun Life Insurance Co. que había de ser dividida en-tre Juan J. Gerardino y Armando Minucci, pero que él, Juan J. Ge-rardino, solamente había obtenido los cuarenta mil dólares sobre la vida de Armando Minucci en la Manufacturers’ Life Insurance Co. Yo pedí al señor Gerardino una explicación de. una solicitud de diez mil dólares adicionales sobre la vida de Armando Minucci fechada en esos días o no más de diez días de la fecha en que nos-otros tuvimos nuestra conversación y él me admitió . . . P. — ¿ Quién admitió? R. — Juan J. G-erardino me admitió que esa póliza de diez mil pesos, conjuntamente con una tercera suma de cuarenta mil dó-lares solicitada en la Jefferson Standard Life Insurance Co. era para él solo, sobre la vida de Armando Minucci; yo le pedí una explicación de esta solicitud de diez mil pesos, porque yo había vi-sitado y había visto a Armando Minucci en cama enfermo y le pre-gunté por qué ellos se proponían asegurarlo; el señor Gerardino *200me admitió que toda la transacción de obtener ciento treinta mil pesos sobre la vida de este joven infortunado, era fraudulenta y era una conspiración en la cual él había entrado con su hermano, esto es, el hermano de Armando Domeneche, nombrado Buenaventura Domeneche y fué hecha con el propósito de defraudar a la compa-ñía de • seguro de vida; él me informó que llamaría a Armando Do-meneche a Ponce y que si nosotros no reportábamos estos casos al Attorney General, él haría que todas estas pólizas se cancelaran y se entregasen a la compañía; me pidió que no divulgase al infor-tunado Armando Domeneche el hecho de que su vida había sido asegurada por una cantidad tan grande de dinero, porque ellos ha-bían obtenido el consentimiento de Armando Domeneche por medio de tretas y engaños. Yo consulté con nuestro abogado, el señor Poventud, y él me aconsejó ...”
Todas estas pólizas que se lian relacionado prueban evi-dentemente el vasto plan de la conspiración para defraudar a la compañía aseguradora.
Existe, además, prueba independiente a las admisiones de Gerardino de que Julio F. Rivera padecía de tuberculosis en la fecha de solicitar el seguro de vida. El Dr. Mon-talvo G-uenard afirmó que Julio F. Rivera clínicamente te-nía el aspecto general de un tuberculoso. No refiere la fe-cha exacta de este conocimiento de Rivera, pero dice que sería allá para mediados de 1923. El Dr. Oms si bien ha-bló de que Rivera tenía una bronco-neumonía y que de eso murió, no negaba ni afirmaba, sin embargo, que pudo pade-cer de tuberculosis pulmonar. Se puede notar la tenden-cia evasiva en estas declaraciones no sentando conclusiones categóricas, pero todo ello demuestra el esfuerzo extraordi-nario que se hacía intentando dejar en la penumbra la fal-sedad del hecho esencial que servía de base a los conspira-dores, demostrativa de su intención engañosa y fraudulenta, como lo era hacer pasar a Rivera gozando de perfecta salud cuando en realidad era un verdadero enfermo. Las decla-raciones de los testigos Pierazzi y de las cuales hemos he-cho mención, se refieren a hechos observados en los meses de marzo o abril de 1923, o sea, poco antes de solicitarse *201el seguro por el asegurado y los beneficiarios. No aparece en consecuencia ningún interés asegurable en la póliza or-dinaria de vida de Julio F. Rivera por $15,000 a favor de los acusados. Aunque Gerardino trató -de establecer que hizo un préstamo por $3,000 a Rivera y la póliza le asegu-raba una garantía colateral, el descargo mismo de la póliza evidencia que fué un acto de mera apariencia como parte de la urdimbre tejida por los acusados para envolver en sus redes a la compañía aseguradora y defraudarla.
La prueba de descargo trató de demostrar que Julio F. Rivera a la fecha del seguro estaba en perfectas condiciones de salud y que en virtud de un préstamo por $3,000 que ne-cesitó el asegurado de Gerardino, éste fué el beneficiario para garantizar la operación. La contradicción de esta prueba con la de cargo fué dirimida por el juez sentencia-dor en contra de los acusados y a nuestro juicio no existe nada que demuestre que hubo error o que el juez fuera mo-vido por pasión, prejuicio o parcialidad en su apreciación.
El acusado Luccioni insiste que él no tomó participación en los hechos engañosos y toda la responsabilidad la des-carga en su coautor Gerardino. imputándole que fué el principio, medio y fin de la conspiración. Sin embargo, Luccioni firmó voluntariamente la solicitud de seguro en donde él afirmaba la buena salud del asegurado, apareciendo como beneficiario por $6,000. El entró desde entonces en el acuerdo o plan con el otro acusado para conspirar y de-fraudar, certificando un hecho fraudulento y falso refirién-dose al perfecto estado de salud del asegurado. Luego re-cibió la parte de la prima por el descargo o cancelación de la póliza, aceptando que Julio F. Rivera no estaba en buena salud al solicitarse el seguro.
También se quejan los apelantes que la corte abusó dé su discreción al dictar sentencia dos meses después de celebrada la vista.- Pero la cuestión es demasiado tardía, pues se levanta por primera vez en apelación. El Pueblo v. Cardona, 36 D.P.R. 621.
*202Se alega por último que la corte erró al dictarse sentencia por no haberse probado fuera de duda que el delito se cometió dentro de la jurisdicción territorial de Ponce.
La prueba en conjunto demuestra que los becbos ocu-rrieron en la ciudad de Ponce, en donde vivían el asegurado y los beneficiarios. La jurisdicción quedó plenamente pro-bada.

Por todo lo expuesto debe confirmarse la sentencia ape-lada.